Title: Thomas Jefferson to Archibald Thweatt, 25 February 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            
              Dear Sir
               
                     Monticello 
                     Feb. 25. 10.
            
               Your’s of the 16th is recieved, and I am delighted with the sight of the probat of Reuben Skelton’s will. nothing had ever given me such a fit of the horrors as the idea of settling an account of the administration of Reuben Skelton’s estate. I
			 see no necessity now for the search proposed into mr Wayles’s papers of which this I believe was the chief object. 
			 I
			 am obliged to be in Bedford on the 1st day of April & to stay there a week or fortnight. should it therefore be necessary for me to meet you again on this business let the time be so fixed as that is not to interfere with my journey to Bedford. when you & I meet at Eppington I am certain we can restore mr Wayles’s papers to their original arrangement in two days. I will willingly join in the labour of it. 
		  with my affectionate respects attend mrs Thweatt & yourself
            
              Th:
              Jefferson
          
          
            P.S. I return Skelton’s will & Lomax’s deed 
		  
          
        